Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 1 of 9




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 11-744V
                                              July 8, 2013
                                           Not for Publication

*****************************
SHELLEY NELSON, individually,                      *
                                                   *
                            Petitioner,            *                       Damages decision based on
                                                   *                       stipulation; influenza vaccine;
       v.                                          *                       meningoencephalitis; optic
                                                   *                       neuritis; attorneys’ fees and
SECRETARY OF HEALTH                                *                       costs based on stipulation
AND HUMAN SERVICES,                                *
                                                   *
                            Respondent.            *
                                                   *
*****************************
Morgan R. Blackbourn, Seattle, WA, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.


MILLMAN, Special Master


      DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

        On July 8, 2013, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioner alleges she suffered meningoencephalitis and
optic neuritis due to influenza vaccine which she received on November 5, 2008. Respondent
denies that influenza vaccine caused petitioner’s alleged meningoencephalitis and optic neuritis.
Nonetheless, the parties agreed to resolve this matter informally.

        The court finds the terms to be reasonable, hereby adopts the parties’ said stipulation,
attached hereto, and awards compensation in the amount and on the terms set forth therein. The
parties have also agreed on an appropriate amount for attorneys’ fees and costs in this case. In
1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 2 of 9



accordance with General Order #9, petitioner’s counsel asserts that petitioner did not incur any
costs to pursue her petition.

         Pursuant to the stipulation, the court awards:

         a. A lump sum of $477,363.29, which amount represents compensation for first year life
            care expenses ($28,491.75), compensation for lost earnings ($248,261.00), pain and
            suffering ($190,000.00), and past unreimbursable expenses ($10,610.54), in the form
            of a check payable to petitioner;
         b. An amount sufficient to purchase an annuity contract subject to the conditions
            described in paragraph 10 of the stipulation; and
         c. A lump sum of $55,000.00 in the form of a check payable jointly to petitioner and
            Clausen Law Firm PLLC, for attorneys’ fees and costs available under 42 U.S.C. §
            300aa-15(e).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 8, 2013                                                                  s/Laura D. Millman
                                                                                       Laura D. Millman
                                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 3 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 4 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 5 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 6 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 7 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 8 of 9
Case 1:11-vv-00744-UNJ Document 32 Filed 07/08/13 Page 9 of 9